UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1109


In Re:   DWIGHT LAMAR SPEARS,

                Petitioner.




  On Petition for Writ of Prohibition.      (7:08-cr-00112-HFF-3)


Submitted:   April 29, 2010                    Decided:   May 3, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Dwight Lamar Spears, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Dwight       Spears,    a    federal       prisoner     incarcerated    in

South Carolina, petitions for writ of prohibition.                          He seeks

this   court    to     prohibit       the       district    court    from    further

proceedings in his criminal action.                We deny the petition.

          A     writ    of   prohibition          will     not   issue   unless   it

“clearly appears that the inferior court is about to exceed its

jurisdiction.”       Smith v. Whitney, 116 U.S. 167, 176 (1886).                   A

writ of prohibition or mandamus is a drastic remedy which should

be granted only where the petitioner’s right to the requested

relief is clear and indisputable.                 In re Vargas, 723 F.2d 1461,

1468 (10th Cir. 1983); In re Missouri, 664 F.2d 178, 180 (8th

Cir. 1981). Further, a writ of prohibition should be granted

only where the petitioner has no other adequate means of relief.

In re Banker’s Trust Co., 775 F.2d 545, 547 (3d Cir. 1985).

          Here, we find that Spears has not established that he

has a clear right to the relief he seeks.                   Accordingly, although

we grant Spears’ motion to proceed in forma pauperis, we deny

the petition.

                                                                    PETITION DENIED




                                            2